Citation Nr: 1010335	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-00 492	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot with degenerative joint 
disease of the metatarsophalangeal joint. 

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot with degenerative joint 
disease of the metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from November 1992 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  The Buffalo, New York 
RO now has jurisdiction over this appeal.  

In addition to the withdrawal that will be addressed below, 
the Veteran submitted new claims for increased evaluations of 
his bilateral foot disabilities in November 2009.  He 
contends that his feet have recently gotten worse.  These 
claims are referred to the RO for development and 
consideration. 


FINDING OF FACT

On November 4, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


